In consolidated proceedings (1) to determine custody of two infant children pursuant to Family Court Act article 6 and (2) to terminate parental rights based on allegations of child abuse pursuant to Family Court Act article 10, the Dutchess County Department of Social Services appeals from an order of the Family Court, Dutchess County (Amodeo, J.), entered June 13, 1990, which, inter alia, temporarily committed the children to the custody of their paternal grandmother Catherine W. pursuant to Family Court Act § 1017.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from temporarily placed two infant children with their paternal grandmother pending final disposition of consolidated proceedings pursuant to Family Court Act articles 6 and 10. The Family Court, Dutchess County, has finally disposed of these proceedings pursuant to an order of disposition, entered September 19, 1990. Accordingly, the instant appeal is dismissed as academic. Mangano, P. J., Thompson, Miller and Ritter, JJ., concur.